Citation Nr: 0637963	
Decision Date: 12/06/06    Archive Date: 12/19/06

DOCKET NO.  03-21 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for a right knee 
disability, now rated as
10 percent disabling.

2.  Whether new and material evidence has been received to 
reopen a final disallowed claim for service connection for a 
left knee disability. 

3.  Entitlement to service connection for a left knee 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1978 to 
October 1982. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied an increased rating for a right knee disability, now 
rated as 10 percent disabling, and that denied service 
connection for a left knee disability. 

The veteran testified before the Board sitting at the RO in 
April 2004. 

In August 2005, the Board remanded both claims for additional 
development.  The Board also noted that service connection 
for a left knee disability had been previously denied in an 
unappealed and final decision in February 1994.  The Board 
remanded the claim for a left knee disability for 
adjudication as a petition to reopen a final disallowed 
claim.  The claims are now before the Board for adjudication. 


FINDINGS OF FACT

1.  The veteran's advanced degenerative osteoarthritis of the 
right knee, confirmed by X-ray, is manifested by limitation 
of motion of 80 degrees flexion and zero degrees extension 
with swelling and pain throughout the range of motion but 
with no reduction in the range due to pain, fatigue, 
weakness, or lack of endurance.  There is occasional slight 
instability but no subluxation, effusion, ankylosis, 
impairment of the tibia and fibula, or genu recurvatum.

2.  In November 1994, the RO denied the veteran's claim of 
service connection for a left knee disability.  The veteran 
did not perfect an appeal and the decision is final.  

3.  Evidence was received relevant to the claim for service 
connection for a left knee disability that was not previously 
considered by VA decision makers, related to a diagnosis 
necessary to substantiate the claim, was neither cumulative 
nor redundant, and raised a reasonable possibility of 
substantiating the claim.

4.  The veteran's degenerative joint disease of the left knee 
manifested many years after service and is not related to any 
incident of service or secondary to her service-connected 
right knee disability. 


CONCLUSIONS OF LAW

1.  The criteria for separate ratings of 10 percent for 
instability pursuant to Diagnostic Code (DC) 5257 and 10 
percent for X-ray evidence of arthritis with limitation of 
motion pursuant to DC 5003 are met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5256, 5257, 5258, 5260, 5261 (2006). 

2.  New and material evidence has been received to reopen a 
final disallowed claim that denied service connection for a 
left knee disability.  38 U.S.C.A. § 5108, 7104 (West 2002); 
38 C.F.R. § 3.156(a) (2006).

3.  The criteria for service connection for a left knee 
disability have not been met.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in November 2001 and 
September 2005; a rating decision in February 2002; and a 
statement of the case in March 2003.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the May 2006 supplemental statement of the 
case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  In her June 2003 
appeal, the veteran stated that she submitted medical 
evidence from private providers with her November 2002 notice 
of disagreement.  However, the forwarding letter from her 
representative specified the number of enclosed pages and all 
were received without any medical evidence.  At the April 
2004 hearing, the veteran again identified private providers 
and requested addition time to provide evidence.  The 
presiding Board member held the record open for 30 days but 
no evidence was received.  The veteran did not respond to a 
September 2005 VA request for authorization to obtain the 
information or for the location of the providers.  VA has 
obtained an examination.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.

The veteran contends that her service-connected right knee 
disability is more severe and seeks a higher rating.  She 
contends that her left knee disability first manifested in 
service and is secondary to the right knee condition. 

Increased Rating for Right Knee Disability

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule), which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  The VA must take into account the veteran's entire 
medical history and circumstances.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45 (2006).

Codes predicated on limitation of motion do not prohibit 
consideration of a higher rating based on functional loss due 
to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 
4.45, 4.59.   See Johnson v. Brown, 9 Vet. App. 7 (1996); 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  A finding of 
dysfunction due to pain must be supported by, among other 
things, adequate pathology.  38 C.F.R. § 4.40.  
"[F]unctional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded."  
Schafrath, 1 Vet. App. at 592.  Evaluating the disability 
under several diagnostic codes, the Board considers the level 
of impairment of the ability to engage in ordinary 
activities, including employment, and assesses the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59; see DeLuca, supra.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

The veteran's right knee disability is currently rated under 
38 C.F.R. § 4.71a, DC 5257.  Recurrent subluxation or lateral 
instability of a knee is rated 10 percent when slight, and 20 
percent when moderate.  38 C.F.R. § 4.71a, DC 5257.  

Degenerative or traumatic arthritis, established by X-ray 
findings, is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the specific joint or 
joints involved.  38 C.F.R. § 4.71a, DC 5003.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  For the knee, a 10 percent rating is warranted when 
flexion is limited to 45 degrees.  A 20 percent rating is 
warranted where flexion is limited to 30 degrees.  38 C.F.R. 
§ 4.71a, DC 5260.  A 10 percent rating is warranted when 
extension is limited to 10 degrees.  A 20 percent rating is 
warranted where extension is limited to 15 degrees.  38 
C.F.R. § 4.71a, DC 5261.  When, however, the limitation of 
motion of the specific joint involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint affected by the 
limitation of motion.  38 C.F.R. § 4.71a, DC 5003. 

The normal range of knee motion for VA purposes is from 0 
degrees of extension to 140 degrees of flexion.  38 C.F.R. 
§ 4.71, Plate II (2006).

In VAOPGCPREC 23-97, the General Counsel held that a claimant 
who has arthritis and instability of the knee may be rated 
separately under DC 5003 and DC 5257, and that evaluation of 
a knee disability under both of these codes would not amount 
to pyramiding under 38 C.F.R. §  4.14.  VAOPGCPREC 23- 97 
(July 1, 1997), 62 Fed. Reg. 63604 (1997); see also Esteban 
v. Brown, 6 Vet. App. 259 (1994).  However, a separate 
finding must be based on additional disability and the 
veteran's disability must warrant a compensable rating under 
both DCs.

In VAOPGCPREC 9-04, the General Counsel held that separate 
ratings may be assigned for limitation of flexion and 
limitation of extension of the same knee.  Specifically, 
where a veteran has both a compensable level of limitation of 
flexion and a compensable level of limitation of extension of 
the same leg, the limitations must be rated separately to 
adequately compensate for functional loss associated with 
injury to the leg.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. 
Reg. 59990 (2005).  

Dislocation of the semilunar cartilage with frequent episodes 
of "locking," pain, and effusion into the joint warrants a 
20 percent rating.  Removal of the semilunar cartilage 
warrants a 10 percent rating.  38 C.F.R. § 4.71a, DCs 5258, 
5259.  

Ankylosis, impairment of the tibia and fibula, and genu 
recurvatum are not indicated in this case; thus, those 
particular criteria do not apply here.  38 C.F.R.
§ 4.71a, DCs 5256, 5262, 5263.

The medical evidence of record contained a variety of 
diagnoses for the veteran's right knee condition.  Service 
medical records showed that the veteran sought treatment for 
right knee pain in October 1980.  X-rays were normal and the 
examiner diagnosed a ligament strain.  Following a bicycle 
accident one week later, an examiner noted swelling and pain 
over the right patella.  X-rays showed no fracture, and the 
examiner diagnosed a contusion.  In November 1980, an 
examiner noted the veteran's complaint of continued right 
knee pain and diagnosed chondromalacia patellae.  
Chondromalacia is abnormal softening of cartilage.  McIntosh 
v. Brown, 4 Vet. App. 553, 556 (1993).  In March 1992, a 
private physician also diagnosed chondromalacia of the right 
knee but with no reference to X-rays.  Records from this 
physician also showed treatment for chronic bilateral foot 
pain and plantar fasciitis in June 1993 and August 1994. 

In October 1994, X-rays of the right knee were normal, and a 
VA examiner diagnosed knee strain with no laxity or 
tenderness.   In December 1998, another VA examiner noted no 
laxity, effusion, or instability but did note pain on motion.  
He also diagnosed right knee strain and stated that there was 
no evidence of arthritis.  The veteran sought treatment in 
May 1999 for persistent right knee and foot pain.  The 
examiner noted the veteran's reports of recent treatment by a 
private orthopedist and a course of physical therapy, but 
there are no records of this treatment in the file.  On 
examination, the veteran's knee had a "pop" on motion but 
the examiner noted no swelling, tenderness, instability, or 
effusion.  

In June 2001, a VA examiner noted the veteran's reports of 
pain but no instability.  On examination however, the 
examiner noted no effusion or tenderness but did note mild 
crepitus, instability, and lax ligaments.  Range of motion 
was not limited.  After review of concurrent X-rays, the 
examiner diagnosed mild degenerative joint disease of both 
knees.  In December 2001, a VA examiner again diagnosed right 
knee strain.  He noted no instability but did note that the 
veteran walked with a limp.  In December 2002, the veteran 
injured her knee after falling on ice.  She reported a 
dramatic increase in pain but X-rays showed no factures.  

In a June 2003 letter, the veteran stated that she 
experienced constant severe knee pain but tried hard not to 
express or show a level of discomfort.  She stated that her 
knee "popped" or "gave-way" on several occasions causing 
falls or near falls and that she had an awkward gait and was 
unable to participate in physical activities with her 
children.  She referred to the diagnosis of torn cartilage by 
her private physician and the need for leg braces to provide 
stability.  

In the April 2004 hearing, she further stated that she 
experienced a burning sensation in her right knee and was 
unable to stand or sit for long periods of time.  She avoided 
prescription medication due to drowsiness but did use a 
liniment.  She stated that she occasionally used crutches or 
braces for support and that she had not had the recommended 
surgery because of the expense and time away from work.  She 
identified two private physicians and a physical therapy 
center from which she received treatment and the cartilage 
diagnosis in the past.  She stated that she does not limit 
walking or activities at work despite the pain because she 
desires to fulfill her work and family obligations. 

In April 2005, a VA examiner noted that the veteran reported 
increased right knee pain especially when bearing weight and 
walking more than usual.  She also stated that an orthopedist 
had recommended arthroscopic surgery.  X-rays of the right 
knee showed mild degenerative joint disease.  The examiner 
noted mild laxity and tenderness over the patella. 

Finally, in March 2006, a VA examiner noted his review of the 
claims folder as well as X-rays from April 2005.  He noted 
the veteran's reports of no recent private treatment for her 
knee condition and that she walked slowly with a limp 
favoring her right lower limb.  He also noted that she 
reported working both a full time and part time job.  On 
examination, the physician measured right knee flexion as 80 
degrees and extension as zero degrees and noted obvious 
swelling.  He noted that the veteran experienced pain 
throughout the range of motion and was only able to repeat 
two cycles.  However, there was no reduction in the range of 
motion due to pain, fatigue, weakness, or lack of endurance.  
The physician made no notation of subluxation or effusion and 
stated that there was no history of instability.  He 
diagnosed advanced degenerative osteoarthritis. 

The Board concludes that an increased rating for a right knee 
disability is not warranted based on instability pursuant to 
DC 5257.  In June 2001, an examiner noted some instability 
and lax ligaments.  In August 2005, an examiner noted some 
mild laxity in the joint.  The Board acknowledges the 
veteran's reports of the occasional use of support devices, 
episodes of the knee "giving way" causing falls, and an 
inability to participate in children's activities.  However, 
the clinical evidence does not demonstrate more than a slight 
level of recurrent instability.  Absent a moderate level of 
lateral instability, an increased rating under DC 5257 is not 
warranted. 

However, the veteran also has a diagnosis of degenerative 
arthritis.  That diagnosis has been confirmed by X-ray 
evidence, but the limitation of motion is noncompensable.  
The evidence does not show any limitation of extension.  The 
evidence also does not show limitation of flexion to 45 
degrees as would be required for a compensable rating 
pursuant to DC 5260.  Therefore, the Board finds that a 10 
percent rating is appropriate under DC 5003 based upon X-ray 
evidence of arthritis with a noncompensable level of 
limitation of motion.  

Separate ratings are not warranted for limitation of flexion 
and limitation of extension because neither warrants a 
compensable rating.  However, separate ratings are warranted 
for slight recurrent lateral instability pursuant to DC 5257 
and X-ray evidence of arthritis with a noncompensable level 
of limitation of motion pursuant to DC 5003.

The Board concludes that an additional rating due to 
functional loss from pain is not warranted.  The record 
showed that the veteran continued to work full time as a 
postal employee and part time stocking shelves in a military 
commissary.  She does not regularly use medication for pain 
or support devices.  It is admirable that she admits to 
pressing hard to fulfill her employment and family 
obligations despite experiencing chronic pain.  However, the 
Board must evaluate the claim based on the record, and there 
is no clinical evidence of functional limitation other than a 
limp noted during examination.  

The Board notes early diagnoses of chondromalacia but also 
notes numerous findings of no effusion.  The Board 
acknowledges the veteran's reports of treatment and alternate 
diagnoses by private physicians including recommendations for 
orthopedic surgery.  However, despite requests, no clinical 
evidence of the treatment or diagnoses is of record.  As a 
layperson, the veteran does not possess the necessary 
knowledge of medical principles, and her assertions, standing 
alone, are not probative as to the causes and diagnoses of 
her knee symptoms.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992). 

The weight of the credible evidence demonstrates that the 
veteran's current right knee disability does not warrant an 
increased rating greater than 10 percent based upon 
instability pursuant to DC 5257.  However, the evidence 
supports and additional separate rating of 10 percent based 
upon X-ray evidence of arthritis with a noncompensable level 
of limitation of motion pursuant to DC 5003, and that 
separate rating is hereby granted.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection for a Left Knee Disability

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.   38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Such 
determination is based on an analysis of all the evidence of 
record and evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected. 38 C.F.R. § 3.310.   Secondary service connection 
is permitted based on aggravation; compensation is payable 
for the degree of aggravation of a non-service-connected 
disability caused by a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439 (1995).  Establishing service 
connection on a secondary basis requires essentially evidence 
sufficient to show: (1) that a current disability exists; and 
(2) that the current disability was either caused or 
aggravated by a service-connected disability. 

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence is existing evidence not previously submitted to 
agency decision makers.  Material evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unsubstantiated fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and it must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

In evaluating an application to reopen a claim for service 
connection for a left knee disability, the Board examines the 
evidence submitted since the last final disallowance of the 
claim.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For 
purposes of the new and material evidence analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-513 (1992).

In November 1994, the RO denied a claim for service 
connection for a left knee disability because there was no 
evidence of a current disability.  The veteran did not timely 
appeal and the decision became final. 

In June 2001, the veteran sought treatment for bilateral knee 
pain.  A VA practitioner noted the veteran's reports of pain 
but no instability.  On examination however, the practitioner 
noted no effusion or tenderness but did note mild crepitus, 
instability, and lax ligaments.  Range of motion was not 
limited.  After review of concurrent X-rays, the examiner 
diagnosed mild degenerative joint disease of both knees.  In 
October 2001, the veteran filed a claim for service 
connection for a left knee disability secondary to her 
service-connected right knee disability.  

In December 2001, a VA examiner noted the veteran's complaint 
of left knee pain that the veteran attributed to shifting 
weight to the left knee in favor of the right knee.  X-rays 
of the left knee were normal.  The examiner stated that the 
veteran may have a left knee strain but it was not secondary 
to her right knee condition because he did not observe a limp 
or unstable gait. 

In February 2002, the RO denied secondary service connection 
because the medical evidence showed that veteran's left knee 
strain was not secondary to her right knee condition and 
because there was no evidence that left knee strain 
manifested in service.  The veteran timely appealed and 
stated that she had been placing extra weight on her left 
knee since she injured her right knee in service.  She 
further stated that she had been treated by private 
physicians and therapists and had sent reports of this 
treatment to VA in November 2001 with her notice of 
disagreement.  No such reports were attached to her 
representative's forwarding letter and none are of record.  
She also objected to the adequacy of the February 2002 VA 
examination. 

In April 2004, the Board remanded the claim stating that a 
claim for disability under a new theory of entitlement is not 
a new claim and that the standards for reopening a final 
disallowed claim must be applied.  If the standards were met, 
the claim must be evaluated for both direct and secondary 
service connection.  Although new and material evidence had 
yet been evaluated, the Board requested a new examination to 
expedite the adjudication.

In March 2006, a VA examiner review the claims file, noted no 
evidence of any left knee injury, and examined the veteran.  
He did not refer to any X-rays of the left knee.  He observed 
the veteran's limp favoring her right lower limb, but stated 
that her left knee appeared normal.  On examination, the 
physician measured left knee flexion as 80 degrees and 
extension as zero degrees and noted no obvious swelling.  He 
noted that the veteran experienced pain throughout the range 
of motion and was only able to repeat two cycles.  However, 
there was no reduction in the range due to pain, fatigue, 
weakness, or lack of endurance.  The physician made no 
notation of subluxation or effusion and stated that there was 
no history of instability.  He stated, "The claimant's left 
knee disorder - whatever it may be - is of no relationship to 
the claimant's compensable right knee disorder.  Whatever 
left knee disorder the claimant has is chronic and is 
probably degenerative joint disease of the left knee."

In a May 2006 supplemental statement of the case, the RO 
found that new and material evidence had been submitted, 
reopened the claim, and denied it on the merits. 

The Board concurs that new and material evidence has been 
submitted.  The medical treatment records since June 2001 
cited above are new because they had not been previously 
considered by VA decision makers at the time of the final 
disallowed claim.  The records are material because they 
provide a diagnosis of a left knee disability and an 
assessment of the relationship between disabilities of the 
left and right knees.  Therefore, to this extent only, the 
Board grants the petition to reopen the claim for service 
connection for a left knee disability and will address the 
issue on the merits.
 
Unfortunately, the Board concludes that service connection 
for a left knee disability is not warranted.  The veteran was 
diagnosed with degenerative joint disease of the left knee in 
June 2001 and again, somewhat conditionally, in May 2006, 
although an examiner in December 2001 found no disability.  
Despite the veteran's complaint of bilateral knee pain on her 
military discharge medical history, there was no evidence of 
complaint or treatment for a left knee condition in service, 
and the first manifestation of a condition was not noted by 
medical examiners until 2001, many years after service.  
There is no medical evidence to show that degenerative joint 
disease was caused by any incident of service.  Therefore, 
direct service connection is not warranted. 

Secondary service connection due to aggravation of a non-
service-connected disability caused by a service-connected 
disability is also not warranted.  Physicians in December 
2001 and March 2006 both stated that there was no 
relationship between the left and right knee disabilities.  
The Board acknowledges the veteran's own assessment that her 
left knee condition was the result of shifting weight away 
from her service-connected right knee.  As previously stated, 
the veteran does not possess the necessary knowledge of 
medical principles, and her assertions, standing alone, are 
not probative as to the causes and diagnoses of her knee 
symptoms.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
veteran retains the right to petition to reopen the claim 
upon submission of new and material evidence.  

The weight of the credible evidence demonstrates that service 
connection is not warranted for the veteran's current left 
knee disability.  As the preponderance of the evidence is 
against this claim, the "benefit of the doubt" rule is not 
for application, and the Board must deny the claim.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).







	(CONTINUED ON NEXT PAGE)



ORDER

An increased rating, greater than 10 percent, for a right 
knee disability due to instability pursuant to Diagnostic 
Code 5257 is denied.  An additional 10 percent rating for 
arthritis of the right knee pursuant to Diagnostic Code 5003 
is granted, subject to the laws and regulations governing the 
disbursement of monetary benefits.

New and material evidence having been received, the claim for 
service connection for a left knee disability is reopened.  
To this extent only, the claim is granted.

Service connection for a left knee disability is denied. 



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


